Citation Nr: 0945516	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a low back injury with 
traumatic degenerative spurs of the lumbar vertebral body and 
failed laminectomy syndrome (low back disability) prior to 
August 19, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected low back disability beginning August 19, 
2004.

3.  Entitlement to an evaluation in excess of 40 percent for 
service-connected low back disability beginning January 7, 
2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from July 1957 to 
March 1961 and from January 1968 to April 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Houston, Texas (RO), 
including a December 2005 rating decision that granted a 20 
percent rating for low back disability effective December 18, 
2003 and a February 2009 rating decision that granted a 40 
percent evaluation for low back disability effective January 
7, 2009.  

The Veteran is in receipt of a 100 percent schedular 
evaluation for additional service-connected disorders, 
effective in June 2008

The Veteran and his wife testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO in August 
2009, and a transcript of the hearing is of record.

The issues of entitlement to automobile and adaptive 
equipment or adaptive equipment only, entitlement to a 
special home adaptation grant, and entitlement to specially 
adapted housing were withdrawn by the Veteran at his August 
2009 personal hearing and are no longer a part of the current 
appeal.


FINDINGS OF FACT

1. The evidence prior to August 19, 2004 does not show 
limitation of flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the thoracolumbar 
spine.

2.  The evidence beginning August 19, 2004 more nearly 
approximates limitation of flexion of the thoracolumbar spine 
to 30 degrees; there is no evidence of unfavorable ankylosis 
of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected low back 
disability prior to August 19, 2004 have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5242 (2009).  

2.  The criteria for the assignment of an evaluation of 40 
percent, but no higher, for the service-connected low back 
disability beginning August 19, 2004 have been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5242 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in July 2008 that informed him of the requirements 
needed to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the above-noted 
letter, along with a letter sent to the Veteran in October 
2004, informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files.  

Although the Veteran was not provided a letter that 
specifically discussed effective dates, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including at his August 2009 
hearing; and, in light of the favorable decision below, it is 
not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal despite any inadequate notice.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
shall address any notice defect regarding effective dates 
when effectuating the award.  There is no indication that any 
notice deficiency reasonably affects the outcome of this 
case.  See Mayfield, supra.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in November 2005 and January 2009.  

All available evidence that is pertinent to the claim has 
been obtained and there is sufficient medical evidence on 
file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his August 2009 hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2008).  


Analysis of the Claim

The Veteran was originally granted service connection for low 
back disability by rating decision in July 1984, and assigned 
a 10 percent rating effective May 1, 1984.  An October 2001 
claim for an increased rating for service-connected low back 
disability was considered withdrawn as the result of a July 
2003 statement from the Veteran.  A claim for an increased 
evaluation for service-connected low back disability was 
considered part of the Veteran's claim that was received by 
VA in December 2003.  As noted above, a December 2005 rating 
decision granting a 20 percent rating for low back disability 
effective December 18, 2003; and a February 2009 rating 
decision granting a 40 percent evaluation for low back 
disability effective January 7, 2009.  

A June 2003 rating decision granted service connection for 
diabetic peripheral neuropathy of the upper and lower 
extremities and assigned a separate 10 percent rating for 
each extremity, effective May 14, 2003.  This rating decision 
also assigned a total disability rating based on individual 
unemployability due to service-connected disability, 
effective May 14, 2003.  The February 2009 rating decision 
granted increased ratings of 20 percent, effective January 
30, 2004, for right and left lower extremity radiculopathy 
with diabetic peripheral neuropathy.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Arthritis due to trauma, which is established by x-ray 
findings, is to be rated as degenerative arthritis, which is 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Codes 5003, 5010 (2009).

A 50 percent evaluation is assigned for degenerative 
arthritis of the thoracolumbar spine when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 (2009).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, Note (2) (2009); see also 
38 C.F.R. § 4.71a, Plate V (2009).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (2) (2009).  

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2009).  Each range of motion measurement is rounded to the 
nearest five degrees.  Id. at Note (4) (2009).  
Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

Between VA examination in November 2001 and a private 
treatment report in January 2004, there are private treatment 
reports showing findings of low back pain without findings of 
more specific symptomatology, such as range of motion.  

According to a January 2004 statement from S.P.O., M.D., the 
Veteran was to see a neurosurgeon in February 2004 for 
evaluation and an attempt at treatment for his chronic, 
severe back pain.

A VA spine evaluation, including review of the claims files, 
was conducted in August 2004.  It was noted that the Veteran 
continued to have chronic lumbosacral pain with radiculopathy 
despite 3 surgical procedures.  The Veteran used canes in 
both hands to walk; he could walk 50 feet.  He took medical 
for pain.  Mobility was by motorized scooter outside the 
home; he could not drive.  Physical evaluation reveals a 
stiff, antalgic gait, with support needed due to instability 
and pain.  Flexion of the low back was to 60 degrees, 
extension was to 15 degrees, lateral bending was to 20 
degrees to each side, and bilateral rotation was to 30 
degrees.  All motion was accompanied by pain.  Repetition 
caused an additional 25 percent limitation in motion.  
Neurological symptomatology was also noted.  It was noted 
that the Veteran was not employed; he stayed home all of the 
time, with limited mobility, due to constant radicular pain 
syndrome.  A CT scan of the low back revealed 
pseudospondylolisthesis of L4 on L5.  The diagnosis was 
chronic right lumbar radiculopathy with intractable pain and 
neurologic sequelae in the right lower extremity.

According to an August 2004 VA aid and attendance evaluation, 
the Veteran was markedly debilitated, mostly by his chronic 
radiculopathy and lumbosacral pain; he required the aid and 
attendance of his wife for some of his usual daily 
activities, such as bathing, help with dressing, and mobility 
outside the home.  

The diagnosis on VA peripheral neuropathy evaluation in 
August 2004 was diabetic peripheral neuropathy, mild, in all 
four limbs; right S1 radiculopathy secondary to lumbar disc 
disease.  

It was reported on VA spine examination in November 2005 that 
the Veteran's condition was essentially unchanged since 
evaluation in August 2004.  Forward flexion of the 
thoracolumbar spine was to 45 degrees, with pain from 30 to 
45 degrees, and was limited to 30 degrees upon repeated 
testing due to pain and loss of endurance.  It was noted that 
the Veteran had not been hospitalized or required acute 
urgent care visits in the previous year.  The diagnosis was 
lumbar spine degenerative arthropathy and spinal disc 
condition, with chronic right lumbar radiculopathy and failed 
laminectomy syndrome.

According to a December 2006 evaluation report from B.J.F., 
M.D., flexion of the low back was to 60 degrees, with all 
other low back movement to 10 degrees; there was pain at the 
end of movement.  Spinal function was additionally limited by 
pain, fatigue, weakness, lack of endurance, incoordination, 
and pain on repetitive movement.  The diagnosis was 
degenerative disk disease, status-post surgery, of the lumbar 
spine.  

Private X-rays of the lumbar spine in March 2008, as well as 
a private CT scan in June 2008, revealed spondylolisthesis of 
L4 on L5.  The CT scan also showed severe neural foraminal 
narrowing on the right secondary to spondylolisthesis with 
pseudo-disc formation and superimposed 1 cm right 
foraminal/extraforaminal disc herniation with impingement on 
the L4 exiting nerve on the right.

The impression on private electromyogram (EMG) in July 2008 
was chronic lumbosacral radiculopathy affecting the 
predominantly L4, L5, and S1 root bilaterally.

On VA spinal evaluation on January 8, 2009, which included 
review of the claims files, it was noted that the Veteran 
used a wheelchair most of the time.  He said that although 
his back pain and leg pain had improved significantly with 
surgery, he still had significant back pain with any motion, 
prolonged sitting or standing, or when riding in a vehicle.  
There was 4+/5 strength in all muscle groups of the lower 
extremities.  Straight leg raising was negative.  There was 
decreased sensation in the toes.  Forward flexion of the 
thoracolumbar spine was to 30 degrees; extension was to 10 
degrees, lateral bending was to 25 degrees on each side, and 
rotation was to 20 degrees bilaterally.  There was no 
increased pain, fatigue, or incoordination with repetitive 
motion.  X-rays of the lumbar spine showed spondylolisthesis 
of L4 on L5, degenerative changes, and bridging osteophytes.  
It was reported that the Veteran took significant narcotic 
pain medication, which affected his balance.  Most of his 
weakness and fatigue with standing or walking were directly 
related to his spinal stenosis and previous lumbar surgery.  

It was concluded on VA neurological evaluation in January 
2009 that there was no objective evidence of significant 
radiculopathy.  The Veteran's gait and balance problems were 
considered due to Parkinsonism and peripheral neuropathy.  

According to a January 21, 2009 VA Addendum report from the 
examiner who saw the Veteran on January 8, the Veteran did 
not have normal motor function in his lower extremities.  He 
used a wheelchair due to chronic incapacitating back pain, as 
well as some mild to moderate weakness in his legs, but his 
primary reason for an inability to walk was his short 
shuffling gait, falling, and balance problems associated with 
his Parkinsonian symptoms.  

Private EMG testing in January 2009 revealed neurophysiologic 
evidence of mild to moderate sensorimotor polyneuropathy of 
primarily axonal type and neurophysiologic evidence of 
lumbosacral radiculopathy at L4-L5 bilaterally.  

The Veteran testified at his travel board hearing in August 
2009 that he was primarily confined to his home and bed due 
to his low back disability and that this disability warranted 
a 100 percent rating.  The Veteran's wife also testified in 
support of the claim. 

The medical evidence prior to August 19, 2004 includes 
finding of low back pain but does not reveal any findings of 
loss of low back motion to 30 degrees or less or of favorable 
ankylosis of the thoracolumbar spine.  Consequently, a 
schedular evaluation in excess of 20 percent is not warranted 
prior to August 19, 2004.

Although it was reported on VA examination on August 19, 2004 
that flexion of the thoracolumbar spine was to 60 degrees, it 
was reported on VA examination in November 2005 that the 
Veteran's low back condition had not changed since August 
2004 and that flexion was to 45 degrees, with pain from 30 to 
45 degrees, and was limited to 30 degrees upon repeated 
testing due to pain and loss of endurance.  Consequently, 
based on the above examination results and additional loss of 
motion on repetition in accordance with DeLuca, the Board 
finds it reasonable to conclude that the Veteran's low back 
symptomatology more nearly approximated the criteria for a 40 
percent rating based on limitation of motion to 30 degrees 
beginning August 19, 2004.  This is the maximum schedular 
rating provided for loss of motion of the low back absent 
ankylosis.  A rating in excess of 40 percent is not warranted 
throughout the appeal period because there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.

Because the Veteran is not in receipt of service connection 
for intervertebral disc syndrome and there is no medical 
evidence of incapacitating episodes due to intervertebral 
disc syndrome, an increased evaluation cannot be granted for 
the low back under the criteria involving incapacitating 
episodes.

The Board also notes that the Veteran is already service 
connected, and assigned a compensable evaluation, for 
peripheral neuropathy for each of his extremities, as allowed 
by Note (1), 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).  

Because the Veteran is being assigned a 40 percent evaluation 
for his service-connected low back disability effective 
August 19, 2004, which is the maximum schedular rating for 
loss of motion of the low back, and because there is no 
medical evidence of additional loss of joint function on 
repetitive motion of the low back prior to August 19, 2004 
due to pain, weakness, fatigue, or lack of coordination, a 
higher rating is not warranted prior to August 19, 2004 for 
service-connected low back disability under the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2009).  See also Deluca v. Brown, 8 
Vet. App. 202 (1995).  

As the Veteran has been assigned a total rating based on 
individual unemployability since May 14, 2003, the assignment 
of an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) (2009) does not need to be addressed by 
the Board.  


ORDER

An evaluation in excess of 20 percent for the service-
connected low back disability prior to August 19, 2004 is 
denied.  

An evaluation of 40 percent for the service-connected low 
back disability beginning August 19, 2004 is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  

An evaluation in excess of 40 percent for the service-
connected low back disability beginning January 7, 2009 is 
denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


